Title: Jefferson’s Volumes of the Encyclopédie Méthodique, 5 February 1803
From: Jefferson, Thomas
To: Pougens, Charles


            
            the following are the Dictionaries of the Encyclopedie Methodique which I possess, and the last article to which each . the sequel to that article is wanting. to be unbound, that is to say in boards.
            Agriculture. Ceteree.
            Amusemens des Sciences. Geometrie page 583
            Antiquités. Ogulnia.
            Architecture. Coloris des fleurs.
            Art Militaire. Zigs Zags.
            Arts et Metiers. Zinc. Discours. Table Alphabetique
            Assemblée nationale. Tome 1st. wanting.
            I have Tome 2d. Absens.—[Auteurs] dramatiques.
            Beaux arts. Sculpteurs. Damophon.
            Botanique. Mauve.
            Chirurgie. Tete.
            Chymie. Airelle.
            
            Commerce. Zoroche.
            Econom. Polit. & diplom. Zwifalten & Supplement.
            Encyclopediana. Zeuxis.  of 2. the remaining [becomes last].
            Equitation. Tombé. l’art de nager.
            Finances. Yvetot.
            Forêts et bois. Utricules.
            Geographie ancienne. Trachonitæ
            Geographie. Zaara.
            Grammaire. Strophe.
            Histoire. Triumvirat.
            
              
                Histoire Naturelle.
                Quadrupedes. Zurnapa.
              
              
                
                Oiseaux. Zoucet.
              
              
                
                Serpens. Umbre.
              
              
                
                Poissons. Zingel.
              
              
                
                Insectes. Gyrin.
              
              
                
                Vers. Cone.
              
            
            Jurisprudence. Zewerp.
            Jurisprudence. Police. Voitures.
            Logique. Systeme.
            Logique morales: Voyages.
            Manufactures et arts. Toileries.
            do. Pelleterie. Recherches. Vocabulaire &c. 760.  & 28 pages
            Marine. Zones et Supplement.
            Mathematiques. Zubenel-Chemali. & supp. tab. de [lecture]
            Medecine. Capillaire.
            Musique. Cytharisterienne.
            Philosophie ancienne et moderne. Fetichisme. but the [demi volume] Condillac—Fetichisme is so much injured, that I would wish to recieve a new copy of it. to wit after Collins.
            Theologie. Zwingliens.
            Planches
            Atlas. Terre de Kerguelen.
            Planches. Recueil. Tomes 1. 2. 3. 4. 5. 6. 7. 8.
            
              
                Histoire naturelle.
                Poissons.
              
              
                
                Discours. 215. pages.
              
              
                
                Planches 100.
              
            
            
              
                Hist. Nat.
                Cetacees
                }
                Discours 7[1] pages. Planches 35.
              
              
                
                Reptiles
                
              
              
                
                Serpens
                
              
              
                Hist. Nat.
                Serpens.
                }
                pl. 36—42
              
              
                
                Papillons
                pl. 1—32.
              
              
                
                Oiseaux
                pl. 1—77
              
              
                Hist. Nat.
                Oiseaux.
                
                Discours lxxx. pages.
              
              
                
                
                
                pl. 178—230.
              
              
                
                Quadrups.
                
                pl. 1.—18.
              
            
            a>
            
              
                Hist. Nat.
                Ornithologie. Disc. pa. 193—220
              
              
                
                Insectes pl. 66—165.
              
            
            
              
                Hist. Nat.
                Vers.
                Discours. 84. pages
              
              
                
                
                pl. 1.—95.
              
              
              
                Hist. Nat.
                Vers.
                Discours. 85—132
              
              
                
                
                pl. 96—189.
              
              
                Botanique
                Discours. 440. pages
              
              
                
                
                pl. 1—[308].
              
            
            
            
              
                a> omitted. Hist. Nat.
                Ornithologie.
                Disc. 192. pages.
              
              
                
                Papillons.
                pl. 33—65
              
              
                
                Quadrup.
                pl. 49—112
              
            
            I have les Oiseaux de Buffon [avec des] planches [enluminées]. 5. vols of [text] & 5 vols of plate [to the 646. plate.] Quarto . I wish the sequel.
            When at Strasburg in April 1788, I bought a copy of [Aeschyle’ qua. supr. sunt.] commentario, scholiis et lexico Schutz. 8vo. as far as it was then published. I should be glad to get the residue of the same
            I have 4. vols 12mo. of Cepede’s histoire naturelle des Quadrupeds ovipares, et des Serpens. if any more have been published I shall be glad to recieve them of the same 
          